Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose
of establishing the defense of res
judicata, collateral estoppel, or the law                      Mar 14 2013, 9:18 am
of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

BRUCE W. GRAHAM                                   GREGORY F. ZOELLER
Graham Law Firm, P.C.                             Attorney General of Indiana
Lafayette, Indiana

                                                  ERIC P. BABBS
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

BENNIE CHAMBERLAIN,                               )
                                                  )
        Appellant-Defendant,                      )
                                                  )
               vs.                                )      No. 79A02-1208-CR-670
                                                  )
STATE OF INDIANA,                                 )
                                                  )
        Appellee-Plaintiff.                       )


                     APPEAL FROM THE TIPPECANOE SUPERIOR COURT
                           The Honorable Randy J. Williams, Judge
                               Cause No. 79D01-1004-FC-20


                                        March 14, 2013

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                      Case Summary

       Bennie Chamberlain appeals his sentence for Class C felony stalking, Class C

felony criminal confinement, two counts of Class D felony residential entry, Class A

misdemeanor battery, Class A misdemeanor invasion of privacy, and his status as an

habitual offender. We affirm.

                                            Issue

       Chamberlain raises one issue, which we restate as whether his sentence is

inappropriate in light of the nature of the offense and the character of the offender.

                                           Facts

       The facts, as stated in Chamberlain’s first appeal, follow:

                     S.L. obtained a protective order against Chamberlain
              on March 30, 2010, and she told Chamberlain about the order
              when he came to her residence that day. Chamberlain
              telephoned S.L. multiple times on April 1. That night around
              10:30, someone kicked in S.L.’s back door. She saw
              Chamberlain in her apartment, and then he ran away. She
              called police, who documented the damage to her door but
              could not find Chamberlain.

                     S.L. went to a neighbor’s apartment. When she
              returned home shortly after midnight, she found her
              apartment had been ransacked and vandalized. In addition,
              she found a message in Chamberlain’s handwriting on her
              bedroom floor. She again called police, who again could not
              find Chamberlain.

                    Around 2:00 a.m., as S.L. was cleaning up her
              apartment, Chamberlain again entered her apartment. He
              took her to the bedroom and restrained her for about ten
              minutes, during which he elbowed S.L. in the nose and
              mouth, causing a scratch and a cut. While restrained, S.L.
              was able to call police, and they arrested Chamberlain and
              found a copy of the protective order in his pocket.

                                              2
Chamberlain v. State, No. 79A02-1108-CR-770, slip op. at 2-3 (Ind. Ct. App. June 5,

2012).

         After a bench trial, the trial court found Chamberlain guilty but mentally ill of

Class C felony stalking, Class C felony criminal confinement, two counts of Class D

felony residential entry, Class A misdemeanor battery, and Class A misdemeanor

invasion of privacy. The trial court also determined that Chamberlain is an habitual

offender. The trial court sentenced Chamberlain to six years for Class C felony stalking,

six years for Class C felony criminal confinement, two years for Class D felony

residential entry, two years for Class D felony residential entry; one year for Class A

misdemeanor battery, and one year for Class A misdemeanor invasion of privacy. For

Chamberlain’s status as an habitual offender, the trial court entered a sentence of six

years to be served consecutive to the sentences for his crimes. The trial court ordered

some of the sentences to be consecutive for an aggregate sentence of twenty-one years,

with fifteen years incarcerated, two years suspended to supervised probation, and four

years suspended to unsupervised probation.

         On direct appeal, we held that the trial court erred by imposing the habitual

offender enhancement as a separate sentence and that the “Class C felony stalking, one

count of Class D felony residential entry, and Class C felony criminal confinement were

part of a continuing episode of criminal conduct.” Chamberlain, slip op. at 6. Thus,

pursuant to Indiana Code Section 35-50-1-2(c), the total of the consecutive terms of




                                             3
imprisonment for those crimes could not exceed ten years, which is the advisory sentence

for a Class B felony. As a result, we remanded for resentencing.

       On resentencing, the trial court found Chamberlain’s criminal history, eight

probation revocations, history of substance abuse, and the victim’s request for an

aggravated sentence to be aggravators. The trial court found Chamberlain’s mental

health and his family support as mitigators. The trial court sentenced Chamberlain to five

years for stalking, five years for criminal confinement, two years for residential entry,

two years for residential entry, one year for battery, and one year for invasion of privacy.

The trial court enhanced the stalking sentence by six years due to Chamberlain’s status as

an habitual offender. The trial court then ordered the stalking, criminal confinement, and

invasion of privacy sentences to be consecutive, and the remaining sentences to be

concurrent for an aggregate sentence of seventeen years with thirteen years executed and

four years suspended to probation. Chamberlain now appeals.

                                         Analysis

       Chamberlain argues that his seventeen-year sentence is inappropriate in light of

the nature of the offense and the character of the offender. Indiana Appellate Rule 7(B)

provides that we may revise a sentence authorized by statute if, after due consideration of

the trial court’s decision, we find that the sentence is inappropriate in light of the nature

of the offense and the character of the offender. When considering whether a sentence is

inappropriate, we need not be “extremely” deferential to a trial court’s sentencing

decision. Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). Still, we must

give due consideration to that decision. Id. We also understand and recognize the unique

                                             4
perspective a trial court brings to its sentencing decisions. Id. Under this rule, the burden

is on the defendant to persuade the appellate court that his or her sentence is

inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

         The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We “should focus on the forest—

the aggregate sentence—rather than the trees—consecutive or concurrent, number of

counts, or length of the sentence on any individual count.” Id. When reviewing the

appropriateness of a sentence under Rule 7(B), we may consider all aspects of the penal

consequences imposed by the trial court in sentencing the defendant, including whether a

portion of the sentence was suspended. Davidson v. State, 926 N.E.2d 1023, 1025 (Ind.

2010).

         The nature of the offense is that Chamberlain repeatedly violated a protective

order obtained by S.L., repeatedly broke into her apartment, and battered and restrained

her during his last entry into her apartment. He also continued violating the protective

order after his arrest by sending S.L. letters from jail.

         As for the character of the offender, Chamberlain was forty-six years old at the

time of the offenses and has an extensive criminal history. He has prior convictions for

Class B felony burglary, Class B felony conspiracy to commit dealing in cocaine, Class D

felony battery, and misdemeanor convictions for battery, criminal trespass, invasion of

privacy, criminal conversion, operating a vehicle while intoxicated, possession of

                                               5
marijuana, public intoxication, and carrying a handgun without a license.          After

committing these offenses, he was also convicted of Class D felony theft and Class A

misdemeanor trespass. Chamberlain has also been found to have violated his probation

eight times. Additionally, even after he was convicted for these offenses, Chamberlain

wrote more letters to S.L. from prison.

       The trial court found Chamberlain guilty but mentally ill, but a defendant is not

automatically entitled to any particular credit or deduction from his sentence because he

is guilty but mentally ill. See Archer v. State, 689 N.E.2d 678, 684 (Ind. 1997). An

examination revealed that Chamberlain has mild mental retardation and either bipolar

disorder or a substance-induced mood disorder. The examining psychologist determined

that Chamberlain’s symptoms likely stem from long-term cocaine dependence.

       Chamberlain requests that we revise his sentence to twelve years with four years

suspended to probation instead of the seventeen-year sentence with four years suspended

to probation that was imposed by the trial court. Despite Chamberlain’s mental illness,

given his extensive criminal history, we cannot say that his sentence is inappropriate in

light of the nature of the offense and the character of the offender.

                                          Conclusion

       Chamberlain’s sentence is not inappropriate in light of the nature of the offense

and the character of the offender. We affirm.

       Affirmed.

BAKER, J., and RILEY, J., concur.



                                              6